 DECISIONSOF NATIONALLABOR RELATIONS BOARDCrane and Breed Casket Company and InternationalUnion of District 50, United Mine Workers ofAmerica.Cases9-CA-4721,9-CA-4804,and9-CA-4843June 3, 1969DECISION AND ORDERBy CHAIRMAN MCCULI OCH AND MEMBERSBROWN AND ZAGORIAOn March 10, 1969, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.HealsofoundthatRespondent had not engaged in certain other allegedunfair labor practices and recommended dismissal ofthose allegations of the complaint. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powersinconnectionwith these casesto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner.ORDERPursue nt to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Crane and BreedCasketCompany, Cincinnati,Ohio, its officers,agents, succesors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'These findings and conclusions are based,in part,upon the credibilitydeterminations of the Trial Examiner,to which the Respondent excepts.On the basis of our own careful review of the record,we conclude that theTrialExaminer'scredibilityfindingsarenot contrary to the clearpreponderance of all the relevant evidence.Accordingly, we find no basisfor disturbing those findings.Standard Dry WallProducts.Inc, 91 NLRB544. enfd.188 F.2d 362(C.A. 3).176 NLRB No. 45TRIAL EXAMINER'S DECISION ,349SAMUEL M. SINGER, Trial Examiner: This proceeding,tried before me at Cincinnati, Ohio, on November 13-21,1968,'concerns allegations thatRespondent CompanyviolatedSection 8(a)(1) and (3) of the National LaborRelationsAct,asamended, by acts of interference,restraint, and coercion and by discriminatorily dischargingand failing or refusing to reinstate two employees onaccount of their union sympathies in order to discourageunion membership and activities.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.Briefswere received from Respondent and GeneralCounsel.Upon the entire record' and from myobservation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation, manufactures casketsinCincinnati,Ohio. During the representative past yearRespondent shipped in interstate commerce from itsCincinnati plant to points outside Ohio, and received atthatplant in interstate commerce from such points,products valued in excess of $50,000. I find that at allmaterial times Respondent has been and is engaged incommerce within the meaning of the Act and thatassertion of jurisdiction here is proper.II.THE LABORORGANIZATION INVOLVEDThe Charging Party (herein called the Union or District50) is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background; IssuesDuring the period here involved, Respondent employedapproximately 160 employees - 40 to 62 in its "YC"department.Respondent's officials includedExecutiveVicePresidentBible,PersonnelDirectorHartke,Secretary-TreasurerHeffron, and Plant Manager Allen.Schweiger and Pullum at different times were foremen ofthe YC department.Formany years prior to the events here involved,Respondent's employeeswere represented by CasketMakers Union, an unaffiliated labor organization. OnJanuary 10, 1968,' Casket Makers President Fletcher anda fellow employee (Cochran) visited District 50 to solicititsassistance in organizing the plant. The Union (District50) thereupon launched an organizational drive and onJanuary 23 filed a representation petition with the Board.Hearingson the petition, with CasketMakers anintervenor,wereheldinAugustandSeptember.Respondent there took the position that Casket Makerswas a party with Respondent to a contract which was abar to an election.'The complaints,issued on August 6 and 29 and October 1, 1968 (basedon charges filed on May 14,July 17,and August 19, 1968), wereconsolidated by an order dated October 1, 1968.'Transcript correctedby myorder on notice dated February11, 1969.'Unless otherwise indicated all subsequent dates are 1968.'Thisrepresentation case is presently pending before the Board (Case 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint here alleges: (a) acts of employerinterference,restraint,and coercion during District 50'sorganizational campaign;and (b)discriminatory dischargeduring this drive of District 50 adherents Fletcher andMontgomery.B. Interference,Restraint,and Coercion1.Foreman Pullum's alleged threat to dischargeMontgomery if he visited NLRBOn January 10, employee Fletcher requested ForemanPullum to give him and employee Montgomery time offto visit the National Labor Relations Board. He did notdisclose the purpose of the intended visit. Pullum gaveFletcher the requested leave.According to Fletcher,however,Montgomery later reported to him that Pullumhad threatened to "fire"Montgomery if the latteraccompaniedFletcher.Pullumdeniedthethreat,explainingthathe separately toldMontgomery andFletcher that each had permission to go to the Board, butnowhere else. Pullum admitted telling Montgomery that ifhe went elsewhere he could "lose [his] job," stating thathe needed Montgomery's production.I credit Pullum's testimony in this instance, particularlyin view of the following: (1) Fletcher did not personallyhear the alleged threat, admitting at one point that heonly "understood him [Montgomery] to say Mr. Pullumhad made [the] statement"; (2) Montgomery, who testifiedon other matters, was silent on this subject; and (3)Pullum's testimony was to an extent corroborated by thefact (as hereafter shown) that during the period inquestionPullum had indeed pressedMontgomery forincreased production.'In view of the absence of substantial credible evidencewith regard to this threat allegation, it is found not to beestablished.2.Personnel Director Hartke's characterization ofemployees as "troublemakers"Employee Fletcher testified that "every time" he (in hiscapacityasunionspokesman)would take up thecomplaints of three particular employees (Montgomery,Smith, and Howell) with Personnel Director Hartke, thelatter "would refer to the three . . . as troublemakers" -irrespective of the nature of the complaint, "whether it bea salary dispute or anything." Hartke admitted that hecalled the three men "troublemakers," but explained thathe did this because they had raised "rather small"grievances adding that Fletcher himself "would be prettywell needled by them."Ifind that Hartke's characterization of the employeesinquestion as troublemakers constitutes nothing morethan expression of annoyance or pique at what Hartkeregarded as picayune complaints and nuisance to himselfand the Union'sspokesman.Icannot inferfrom therecord as made that these remarks were designed to9-RC-7581.)'Fletcheralso testified that he reported Pullum's alleged threat toPersonnel Director Hartke who told him that"the foreman could fire him,but why put him m the middle. .why put the guy in the middle." Hartkecredibly testified that he told Fletcher"why put the foreman in themiddle,"meaning that"a foreman,in ignorance,could do somethingimproper" so that Fletcher should have requested permission to leavedirectly from Hartke,the personnel director.Ifind nothing illegal orimproper in Hartke's statement to Fletcher.discourage, or had the effect of discouraging, the filing ofgrievances. I conclude that in the circumstances it has notbeen shown that Hartke's comments were unlawful orimproper.3.Foreman Pullum's alleged threats to lay off ordischargeUnion adherentsThe complaint alleges that during February ForemanPullum threatened "certain employees with discharge,layoff or both because of their activities on behalf of theUnion."This allegation is unsupported by substantialcredible evidence.While Fletcher was laid off for 2 or 3days in February, neither Fletcher nor any other witnessforGeneral Counsel claimed that it was discriminatorilymotivated. The record establishes other layoffs (e.g., onJanuary 2 and March 29); so far as appears, however,thesewere the result of production problems. Fletcher'stestimony that shortly after theMarch 29 layoff(Montgomerywas one of the three or four menterminated at that time,infra,sec.C) Pullum told himthat the layoff "was one way of getting rid of hisundesirables.weeding them out" does not, withoutmore, support the -inference that by "undesirables" Pullumwas referring to Union adherents.Nor is Fletcher'stestimony at odds with that of Pullum, who testified thathe had informed Fletcher that the March 29 layoffresulted from "a casket buildup" by "somebody .deliberately damaging the finish ... and creating one hellof a bottle neck," requiring "readjust[ment of] thedepartment to ... relieve this problem."BI find the allegation under consideration not sustained.4.Vice President Bible's July 5 speechOn July 5 (prior to the representation case hearings inAugust and September), Vice President Bible delivered aspeech to all employees assembled in the Companycafeteria.There is a sharp dispute as to whether Bibleconfined his remarks to a written manuscript before him(ashe and two other Company officials testified) orwhether he went beyond the prepared text in utteringcertaincoercive remarks (as four employee witnessestestified).In his written script, Bible told his employees that thiswas the first time he was talking to them as a group andthat although he did not "like the idea of having to stickto a writtenoutline. . . we will make the best of it." Hereferred to competition from automated plants, dwellingon the need for improved efficiency. Accusing somedepartments of "slowing down deliberately" and someemployees of "deliberate damage to the finishes oncaskets,"Bible said, "We have some employees of thistypeatthismeeting."He also mentioned similar"production trouble" formerly experienced by anotherCincinnati firm. Then referring to District 50's pendingelection petition,Bible said:Have any of you had any help from these strangers? Doyou know how much they want to get in your pocketsfor . . . . These strangers and some of your fellowemployees would have you believe that Crane and Breedisunfair. This, all of you know, is not true.`For reasons hereafter shown,Montgomery's testimonythat at the timeof his discharge(onMarch 29)Pullum told him that Respondent was"using every trick in the book to weed you guys out"is not credited Thisalleged statement accordingly does not support a finding that Pullumthreatened reprisals for union activity. CRANE ANDBREEDCASKET CO.351Ithurts us to hear and know how you employeeshavebeenforced,eventhreatenedintogivingconsideration to these strangers. This is especially soafter knowing how all of you have gained so much .. .through your Casket Makers Union.Bible then reminded the employees of the Company's"Open House Policy" under which all employees "havebeen able to take your complaints, requests or wantsdirectly tomanagement" and pointed out to them that"formany,many years working conditions, wages,insurance,etc., has [sic]been worked out and great gainsmade through your Casket Makers Union."Employees Fletcher, Dameron, McGinnis, and Cochrantestified that in the course of his talk Bible also statedthatRespondent would find a way to get rid of the twoinstigatorsofDistrict50'sorganizationalcampaign.Dameron quoted Bible as saying, "The Union was nogood . . . . Two individuals were pushing it ... they weregoing to have to find ways to do away with them."Cochran recalled Bible characterizing the two employeesas "morons," stating that "[t]here are going to have to bemeans or ways to get rid of these individuals." McGinnistestified in like manner, recalling that Bible referred to thetwo men as "morons and imbeciles" and stated that "itwould be belt to get rid of these two individuals that .. .were nothing but troublemakers!" According to McGinnisand Fletcher, Bible also said that "all that worked in theCompany were bums." Fletcher and Cochran furtherquoted Bible as saying that the Company "would close thedoors before he would let another union come in and takeus over."All circumstances considered, I cannot credit Bible'stestimony that he confined his remarks to his preparedtext.I credit the testimony of the employee witnesses thatBible, departing from the literal text of his speech, madethe remarks: (1) that Respondent could find a way ofgetting ridof the District 50instigators;and (2) that theCompany would close down before it would let District 50organize the plant. Observing all four employee witnessesto testify in a sincere and straightforward manner, Icannot believe that three of the four who. are stillemployed by Respondent (Fletcher's discharge is discussedinfra,sectionD),would conjure up and maintain undercross-examinationa trumped-up figment involving sovividlymemorable an experience and, indeed, jeopardizetheir employment by fabricationunder oath concerningtheir employer. Furthermore, two of the four (DameronandMcGinnis) have not been identified as District 50adherents and, so far appears,are disinterested witnesses.On the other hand, Respondent did not call even I of the170 assembled employees to corroborate its officials'self-serving version. The two officials (Allen and Heffron),who sought to corroborateBible,testified that they readthe speech before delivery and could not recall anydeviationby Bible from the written script. (It is notclaimed that they had copies of the script to follow as itwas being delivered.) It would indeed be difficult, at suchlate date as the hearing -- after an interval of 4 monthsfollowing the speech -- to recall the precise words spokenby Bible and that these were strictly limited to those inthe prepared text, even assuming that they were cognizantofthattextwithexactitude.Nor,contrarytoRespondent's contention, does the fact that the writtentext(essentially uncoercive)was prepared by its counsel inany way establish that Bible did not stray therefrom tointerpolate the coercive statements attributed to him bythe employee witnesses.Ifind and conclude that Bible's July 5 speech to theemployees exceeded permissible bounds of employercommunication to employees, in that it contained threatsof reprisal for engaging in protected concerted and unionactivity, in violation of Section 8(a)(1) of the Act.C. Discharge of MontgomeryFrederickMontgomery, hired in October 1965, workedas an arch solderer in the YC department until dischargedon March 29, 1968. His union activity consisted of turningin 25 to 30signedauthorization cards to Fletcher, chiefemployee organizer for District 50. Although FletcherdescribedMontgomery as an activeunionist,he testifiedthat other employees signed up more employees.Itisundisputed thatMontgomery's performance-both as to quality and quantity - was far below par for aconsiderable period prior to about January 1968. FormerPlantManager Hamilton, who left the Company inMarch 1968, testified thatMontgomery's work was of"very,very poor quality" with "pinholes, low spots,irregularitiesin the arch, some holes that you could crawlthrough ...." Schweiger, Montgomery's YC departmentforeman untilApril 1967, testified that it "got to be astanding joke" that "when a job was bad, they knew that[the] number on the job was 139," Montgomery's number.AccordingtoPullum,Schweiger'ssuccessorandMontgomery's foreman until his discharge, Montgomerywas a constant problem regarding quality and quantityand was "the poorest ...[he] ever worked with in all [his]years at Crane and Breed." Montgomery himself testified,"I knew my work was bad" until several months beforehisdischarge,statingthathe received two writtenreprimands andmany more verbal complaints frommanagement.7There is sharp dispute, however,concerningthe natureofMontgomery's performance in the 3 months precedinghis dismissal(January- March 1968), General Counselcontending thatMontgomery became a good employeeand performed satisfactorily during that time. AccordingtoGeneralCounsel(br.p.4),the"timingofMontgomery's discharge is commensurate with the pickup in the antiunioncampaignconducted by Respondentand indicative of discriminatory motive." Respondent, ontheotherhand,adducedevidencetoshow thatMontgomery's performance in the 3 months preceding hisdischarge was no better than before then, and contendsthat unionactivity played no role in that discharge.AlthoughMontgomery first testified, that his work"improved" to such an extent "within the last six-monthperiod" that "there were no complaints" about it, hissubsequent testimony on this subject is too vague, andindeed tooinconsistent,to warrant crediting it. Thus, oncross-examination,Montgomery admitted that "they hadtalked to me about my work" in the last few months ofhisemployment, but he contended that he was not"reprimanded." He went on to say that "I could havebeen told that there was something wrong with a job .. .in a casualway, by Mr.Pullum."On directexamination,he testified that about 3 months before his discharge,Pullum in fact complimented his work, stating that it'According toMontgomery, the last written reprimand came about 6months before discharge and this was followed by"verbal"reprimandsfrom Pullum.Describing his deficiencies,Montgomery said,"Iwould dropthe arches too much or not enough. This would cause an opening in therim of the casket.Also . . . there would be air bubbles in some of thesolder that would show up in the grinding of the head of the casket." 352DECISIONSOF NATIONALLABOR RELATIONS BOARD"was much better ... that I was showing improvement,great improvement," but he could not state even themonth he was so complimented. He also admitted that hewas "possibly" singled out in the last six months" fordoingpoorwork,butheconstrued this only as"constructive criticism."On the other hand, Foreman Pullum testified that hecontinued to complain about the quality and quantity ofMontgomery's performance in the last 3 months of hisemployment, citing three specific instances when he talkedto him about leaving his bench, "playing around, horsingaround," and producing defective work. According toPullum, operators on the line would often call him toinspect defects inMontgomery's work such as holes andpoor alignments, and he, in turn, would personally escortMontgomery to the section to show him the defects.Pullum testified that he decided to dismiss Montgomerylate in the afternoon on March 28, when an operator(GeorgeAllender, Jr.) again called him to check onpinholes in Montgomery's work. Throwing "his hands up"and exclaiming that he was "fed up with the matter ofdoing [Montgomery's] work over and over" the operatortoldPullum, "I don't mind catching a few when ithappens, but one right after another . . . . Something hastobedone."The next morning, Pullum selected atrandom several sets of casket tops handled byMontgomery and, finding them "full of holes, low spots,pinholes that would not pass the finish inspection," wentto Personnel Manager Hartke and told him that he wasdetermined to fireMontgomery. Hartke agreed to goalong,and at the end of the day Pullum told Montgomerythat he "has got to the point where I have to dismiss"him for not heeding Pullum's repeated warnings toimprove his work.Iresolve the conflicting testimony concerning thenature of Montgomery's performance in the period priortohisdischarge in favor of Pullum rather than ofMontgomery. To begin with, Montgomery impressed meas carefully striving to conform his testimony to what heconsidered to be his best interest in order to fashion a caseagainst the Company. I cannot believe that Montgomery,one of Respondent's worst employees (if not the worst) formonths before January 1968, suddenly became as good ashe portrayed himself. Nor can I accept the broad andgeneralizedtestimonyofthreeGeneralCounsel'semployee witnesses (Smith, Fletcher, andWagers) that,basedontheirobservations,theydetectedan"improvement" inMontgomery's work after January1968. It seems that neither Smith (like Montgomery, anarch solderer) nor Fletcher (an assembler of casket lidspreviously worked on by arch solderers) was in a goodposition to really know and evaluate Montgomery's work.AlthoughWagers indicated,also in generalterms, that asarch repairman subsequent to February 1 (when heclaimed to have taken over Bob Rose's job) he noticed a"lot less" of Montgomery's work in need of repair, thesubstantialcredibleevidence(includingWagers'workrecord) establishes, and I accordingly find, thatWagers,didnot succeed to Rose's repairman position (andthereforewas not inposition to check on Montgomery'swork) untilMarch 23 or 27, immediately prior toMontgomery's discharge. On the other hand, Pullum'stestimony is not only corroborated by that of formerPlantManagerHamilton, but by objective evidenceconsistingof samples of Montgomery's defective work aday or two prior to his discharge.Based on the entire record, I find and conclude thatRespondent discharged Montgomery on March 29 becauseitregarded him as a poor lworker and not because of hismembership and activities on behalf of District 50. Thisconclusion is fortified by the circumstances: (I) thatalthough Respondent undoubtedly preferred dealing withthe independentunion(theCasketMakers) rather thanwithDistrict 50, it did not manifest real hostility toDistrict 50 until Company Vice President Bible addressedthe employees on July 5 (more than 3 monthsafterMontgomery's discharge); (2) that Respondent retainedotherDistrict50 adherents, including an active unionleaderlikeCochranwho (togetherwithFletcher)instigated the District 50 drive;' (3) that Respondent laidoff other employees for efficiency reasons on the day ofMontgomery's discharge (March29, supra,sec.B, 3); and(4)thatthereisno substantial credible evidenceestablishingCompany knowledge ofMontgomery'sDistrict 50 activities.'Iconclude that General Counsel has failed to meet theburden of establishing by a preponderance of the credibleevidence that the March 29 discharge of Montgomery wasdiscriminatorily motivated, in violation of Section 8(a)(3)and (1) of the Act.D. Dischargeof Fletcher1.Fletcher's union activityEdward Fletcher, hired in March 1960, worked as anassembler in the YC department when discharged onAugust 13, 1968. He was president of the Casket MakersUnion for 3 years until January 1968 and, as such,vigorously pressed employee grievances. Thus, PersonnelManager Hartke testified that he had "a visit from Mr.Fletcher practically daily ... about some new complaint."According to Hartke and Vice President Bible, whendissatisfied with Company grievance dispositions, Fletcherwould comment that he was "going down to the LaborBoard." Bible testified that after informing Fletcher inDecember 1967 that the Company would omititsusualyear-end employee bonus, Fletcher warned that he "wouldget another union in."As previously noted(supra,sec.A), in January 1968,Fletcher and another employee (Cochran) got in touchwith District 50 and began to organize the plant for thatunion.Fletcherbecame"headof [the] organizingcampaign" and the employees' contact with District 50. Itwas Fletcher who distributed the Union authorizationcards among the employee card solicitors, collected them,and turned them over to District 50. There is no questionthatRespondent became aware of Fletcher's Union roleearly in the campaign. Thus, Hartke testified that he knew'The fact that an employer retains some union employeesdoes not, ofcourse, in itself,preclude an inference that the dischargeof others isunlawfully motivated. SeeN.L.R.B. v.W.C Nabors Company.196 F.2d272, 276 (C.A. 5). It isnevertheless a relevant circumstance.'Company officials Hartke and Bible expressly denied knowledge ofMontgomery's union membership and activities.The onlydirect evidenceon such Company knowledge is Montgomery's testimony that on the dayof his discharge Pullum called him aside and told him,"As a friend I likeyou, but theyare using every trick in the book to weed'you guys out.Some are getting fired,some are beinglaid off."In the light of the entirerecord,including the nature of Montgomery's performance, I do not creditMontgomery's self-serving testimony,nor the implicationtherefrom thatRespondent was at that time attempting"toweed" out the District 50adherents.Pullum credibly testified that he"absolutely [did] not" makethe statement attributed to him. It is to be noted that Montgomeryadmitted that Pullum also told him that he was being fired for "badwork." CRANE ANDBREEDCASKET CO.353of Fletcher's Union association shortly before or afterreceivingDistrict 50's January 23 representation petition.And Fletcher'scoorganizer(Cochran) testified,withoutcontradiction, that soon after he and Fletcher contactedtheUnion, their foreman, Schweiger said, "I hear thatyou people are affiliating yourself [sic] with District 50 . ...Iwould have found a different union because thatunion is goingbroke.They could not pay their benefitsnow."Furthermore, Fletcher credibly testified regarding anincident in which then PlantManagerHamilton warnedhim about his union activity. Early in March, Fletcherasked Hamilton to get Foreman French to stop "riding"and "to lay off" employee Miles who was working underFrench, indicating that the Company apparently "had theidea that the man was one of theorganizersforDistrict50."Hamilton remarked, "Heck, we know that you arebehind it, so we are not riding you, are we?" WhenFletcher replied, "I don't think you have good enoughguts to . . . ride me," Hamilton retorted, "Let me giveyou some advice. Watch it. They are after you."102.The dischargeThe episode leading to Fletcher's discharge - a "fight"with another employee (Herschel Gregory) - is largelyundisputed.While Respondent contends that the dischargewas motivated by this incident, General Counsel contendsthat the reason advanced by Respondent is pretextuous,the real reason being Fletcher's outstanding advocacy ofDistrict 50.On August 13, at approximately l p.m., assemblersDameronandFletcherandemployeeNorton (aserviceman) began "teasing" Herschel Gregory, anotherassembler in the YC department, about one of Gregory'sjobs. Dameron asked Gregory why he left a piece of woodout of a casket. Gregory denied that it was his work,stated that he hadbeen"soldering longer than they havebeing living" and, turning to Fletcher,saidthat he "couldput an iron, a soldering iron in his a - ." FletcherthereuponcrossedtoGregory'snearbybenchand"grabbed hold" of Gregory's shirt, whereupon Gregory"swung" at Fletcher. Fletcher then said, "I don't knowwhy you got mad. We are only teasing you. . . . Settledown. I don't want to hit you."Inthemeantime,Dameron and Norton "walked over to break it [thealtercation] up, but they split apart before [they] got downthere.""Shortly thereafter,Gregory reported this incident toForeman Pullum." Pullum in turn reported the matter to"1 do not credit Hamilton's teetimmry that he "positively" never talkedto any employee, including Fletcher, about the Union. Hamilton insistedthat he confined his remarks "about the possibility of Local 50 coming in"tomanagement officials.Although acknowledging that Fletcher hadspoken to him about a complaint Miles had made concerning ForemanFrench, he fixed the time of this conversation as December 19. 1967. Headmitted once warning Fletcher - between October 1967 and March 1968(he could not "pin it down to a definite date") - that he "had betterwatch your step," but claimed that he did this in connection in an entirelydifferentsituation,namely;whenFletcher"onthevergeofinsubordination" called Hamilton and other company officials "liars" inpressing a matter in his capacity "as union president." I was not impressedwith Hamiltoncbllection of the Miles incident. Thus, for example, hewas confused as to when the incident took place in relation to District 50time in relation to District 50's advent at the plant."Based on the composite and mutually corroborative testimony ofFletcher and Dameron; Gregory and Norton did not testify. Pullum andothermanagementofficials did not witness the incident.PersonnelManagerHartkeandgotholdof theemployment records of the two employees. Pullum thentoldboth that they were "fired for fighting."WhenFletcherasked if he was being fired over just an"argument," Pullum remarked that if what he heard wastrue, he was "fired" and told both men to accompany himto Hartke's office to hear both sides of the story."InHartke's office, both men first claimed that they"justhad an argument." Gregory admitted, however,taking "a swing" at Fletcher and the latter admittedgrabbing Gregory by the shirt front. Hartke asked Pullumwhat he was going to do about it and Pullum said that hehad made his decision to fire both. When Hartke inquiredwhether he had informed Vice President Bible of hisdecision, Pullum went to check with Bible; upon returning,he told the two employees, "I have made the decisionupstairs and I am holding pat."' °3.ConclusionsAs found, Fletcher was involved in a "fight" on the dayof his discharge. There is no question that Respondentcould lawfully dismiss him for this, irrespective of thedegree of Fletcher's fault or his role in the fight,since anemployee may be discharged for any reason - "for agood reason, a poor reason, or no reason at all, so long asthe terms of the statute are not violated."N.L.R.B. v.Condenser Corporation of America,128 F.2d 67, 75 (C.A.3).The key issue here is one of motivation - whetherRespondent in fact terminated Fletcher because of this"fight.""[T]he rule is well established that althoughample valid grounds may exist for the discharge of anemployee, that discharge will violate Section 8(a)(3) if itwas in fact motivated, even partially, by the employee'sunionactivity[citingcases].Thus,where there arelegitimate reasons for the discharge of an employee, thequestion is whether those were in fact the only grounds forthe dismissal, or whether they were `put forth as a merepretext to justify an impermissible discharge.' "N.L.R.B.v.Pena beck Oil Corp.,404 F.2d 105, (C.A. 2)." Viewingthe record as a whole and bearing in mind that "humanqualities,suchasmotive,canonlybeshowncircumstantiallywhere the possessor has not previouslyrevealed them directly"(N.L.R.B. v.Tepper,d/b/aShoenberg Farms,297 F.2d 282, 284 (C.A. 10)), I findthat the preponderance of evidence and the reasonableinference to be drawn therefrom establish that thedischargeofFletcherwas in fact motivated byRespondent's opposition to his union activities.Admittedly,Respondent did not look favorably uponDistrict 50's establishment at the plant, preferring to dealwith the independent union (Casket Makers). In his July 5speech to the assembled employees, Vice President Biblecharacterized theDistrict 50 men as "strangers" who"According to Pullum.Gregory's description of the "fight" wasessentiallyasheretoforedescribed,except that (accordingtoPullum)Gregory also reported that there "was name calling,"with Fletcher usingobscene language.Pullum also quotedGregory assaying thatFletcher"grabbed hisshirt frontand he shookthe hell out of hum" and thatGregory,in turn,"took a coupleof swingsat [Fletcher]to release thehold.""Based on the credited testimony of Pullum."Based on credited portionsof the testimony of Pullum,Hartke, andFletcher"See alsoWonder State ManufacturingCompany v. N.L.R B.,331 F 2d737 (C.A.6);N.L.R.B. v. MurrayOhioManufacturngCo. 326 F.2d 509,517 (C.A.6);N.L.R.B.v.WhitinMachineWorks,204 F.2d 883, 885(C.A. 1). 354DECISIONS OF NATIONAL LABOR RELATIONS BOARD"want[ed] to get in your pockets." He pointed to pastemployee benefits obtained through the independent unionand stated that it "hurt us to hear" that the employeeswere "giving consideration to these strangers." He wenton to warn the men that Respondent could find ways ofridding itself of District 50 instigators and threatened toclose the plant rather than allow it to be worked underDistrict 50. Fletcher became District 50's chief proponentaftergivingup his leadership in the Company-favoredindependentunion.Respondent knew himas an aggressivepromoter of employee causes, both as head of theindependent and later of District 50. It was Fletcher whowarned Vice President Bible that he would bring in anoutside union when Respondent discontinueditsusualemployee year-end bonus in December 1967. Fletcher(alongwith another employee) then contacted District 50representatives and personally spearheadedthe ensuingDistrict 50 drive.Early in March 1968 - while pressinga complaint on behalf of an employee (Miles) - the thenplantmanager (Hamilton) cautioned Fletcher, "Let megive you some advice.Watch it. They are after you."Allof these factors- Respondent's opposition toDistrict50,Fletcher'skey position in that Union,Respondent's knowledge of Fletcher's union role, and theplantmanager's warning that "[t]hey are after you" -are more than sufficient to establisha prima faciecase ofunlawful discrimination. After observingthe witnesses, inmy view, Respondent's explanation for the discharge isunconvincing and falls short of rebutting this showing.PersonnelManager Hartke testified that Fletcher wasfired pursuant to Company policy to discharge employeeson a second "physical contact fight." Hartke's testimony,aswellas that of employee witnesses, indicates thatfighting in and of itself was not a cause for discharge.According to Hartke, it was Company policy "to allowonephysicalcontactfight.""He cited two priorencounters in which Fletcher was involved. The first, in1960 or early 1961, occured when Fletcher approachedGregory (the same employee involved in the August 13,1968,altercation)and the latter threatened to strikeFletcherwith a hatchet. Admittedly, however, "[t]herewas not any physical contact at the time." The second -inAugust 1962 - did involve some "contact." ForemanSchweiger testified that this incident took place whenFletcher, annoyed by a stockboy who "mixed up" stock,called the boy a "s - of a b - ." When Schweigerwarned Fletcheragainst"using that kind of language"and told him to bring any complaints he had directly toSchweiger, Fletcher "grabbed" Schweiger who "thoughtthat he was going to hit [him].""Basedon myassessmentof the probabilities in the lightof all the evidence and demeanor as observed,Iam notpersuadedthatRespondentdischargedFletcherinaccordance with an alleged two-physical contact rule. Tobeginwith, there is no substantial credible evidencecorroboratingHartke's self-serving testimony that suchruleexisted.Indeed,neitherPullum nor any otherCompany official even testified that a rule of this nature"Apparently the degree of seriousnessofa justfight was not consideredto be critical.Thus,the record shows that neither combatant involved in atleast one"bloody"brawl was discharged,Hartke explaining that neitherhad been involved in a previous fight.Furthermore,the record indicatesthat"horseplay"in the plant was not uncommon;even Foreman Pullumhad exploded firecrackers under an employee's bench."According to Schweiger,although he"fired"Fletcher on the spot, afterconsultingHartke he reinstatedFletcherwith an admonition that if he"use[d]any more abusive language"or gave hun "any more trouble" hewould be fired.was in effect. And Hartke admitted that the rule wasnever published or communicated to employees. Nor hasitbeenestablished that he or Pullum (who made thedecision to fire Fletcher) informed Fletcher that he wasbeing fired for violating a two-physical contact rule -something, if not the naturalthing,that an employeractingon the basis of such rule would have done.Furthermore,Hartke admitted that Respondent neveractually dismissed any employee involved in a second"fight," although citing two plant episodes involving twophysical contacts. One was the November 1963 "pushingmatch" between employees Tucker and Virgil Noe, withRespondent admittedly retaining the two employees on a"promise" that "they would never have another fight." Itagainpassed up the opportunity to apply its claimedtwo-physical fight rule in the Schweiger-Fletcher episode(supra,fn. 17). The claimed rule, applied for the first timeto the key District 50 leader in the organizational drive,without eventellingthe employee of the rule or theclaimed violations, smacks of afterthought, disguised toconcealRespondent's true discriminatorymotivation.Respondent's reliance on two prior (1961-62) incidents, 6or 7 years before the events here involved, to establishviolation ofan allegedrule has the flavor of attempt "torevive ... ancient (and apparently forgotten) complaint[s],and make [them] serve as the proffered excuse or reasonfor [Fletcher's] discharge."Peoples Motor Express, Inc. v.N.L.R.B.,165 F.2d 903, 906 (C.A. 4). 1 so find.In reachingthe conclusion that Fletcher's discharge wasdiscriminatory, I have not overlooked the circumstancethatRespondent also dismissed Gregory, not shown tohave been a District 50 suppor ey. While a relevant factor,this is not determinative. As the Court observed inSievesSash & Door Company v. N.L.R.B.,401 F.2d 676 (C.A.5),an employer may discharge an employee "in order tolend credence to the pretextual discharge of a fellowemployeeunionist."See alsoWonder State Mfg. Co. v.N.L.R.B.,331 F.2d 737, 738 (C.A. 6). Where, as here, thereal target of the employer is the union sparkplug, theemployer maybe willingto permit "some white sheep [to]suffer along with the black."MajesticMolded Products,Inc. v. N.L.R.B.,330 F.2d 603, 606 (C.A. 2).For all of the foregoingreasons,Ifind and concludethat the reason advanced by Respondent for Fletcher'sAugust 13, 1968, discharge is pretextuous. I conclude thatthe discharge was, at least in substantial part, motivatedby union animus, in violation of Section 8(a)(3) and (1) ofthe Act.CONCLUSION OF LAW1.By threatening employees with reprisals (includingplantclosureanddischarge)todiscourageunionmembership and activity, Respondent has interfered with,restrained, and coerced employees in the exercise of therights guaranteed in Section 7 of the Act in violation ofSection 8(a)(l) of the Act.2.By discharging Edward Fletcher on August 13, 1968,and thereafter failing or refusing to reinstate him, in ordertodiscourageunionactivities,Respondenthasdiscriminated in regard tohireand tenure of hisemployment, in violation of Section 8(a)(3) and (1) of theAct.3.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.4.Ithas not been established that Respondent hasviolated Section 8(a)(1) by other acts and conduct alleged CRANEAND BREEDCASKET CO.355in the complaint, nor Section 8(a)(3) by discriminatorilydischarging FrederickMontgomery because of union orprotected concerted activities.THE REMEDYThe recommended order will contain the conventionalprovisionsenteredincasesinvolvingfindingsofinterference, restraint, and coercion, and discriminatorydischarges, in violation of Section 8(a)(l) and (3) of theAct.These will require Respondent to cease and desistfrom the unfair labor practices found, to offerreinstatement with backpay to the employee discriminatedagainst,and to post a Notice to that effect. In accordancewith usual requirements, reinstatement shall be to thediscriminatee's former or substantially equivalent position,without prejudice to his seniority and other rights orprivileges. The discriminatee shall be made whole for anyloss of earningshemay have suffered by reason of thediscrimination against him by payment to him of a sum ofmoney equal to that which he normally would have earnedfrom his date of discharge (August 13, 1968), to the dateof offer ofreinstatement, less net earnings during suchperiod, to be computedin the mannerprescribed inF.W.Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.It is also recommended, in view of the nature of theunfair labor practices Respondent has engaged in, that itcease and desist from infringing in any manner upon therights guaranteed employees by Section 7 of the Act.RECOMMENDED ORDERpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its plant in Cincinnati, Ohio, copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith."ITISFURTHER ORDERED that the complaint bedismissed in all other respects."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith."APPENDIXUpon the entire record in the case and the foregoingfindings of fact and conclusions of law, and pursuant toSection10(c)of the Act, it is recommended thatRespondent,Crane and Breed casket Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Threateningemployeeswithplantclosure,discharge, or other reprisals for union membership oractivity;or in any other manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.(b)DiscouragingmembershipandactivitiesinInternational Union of District 50, United Mine Workersof America, by discriminating in regard to the hire andtenure of employment of Respondent's employees, or bydiscriminating in any other manner in regard to any termor condition of their employment, in order to discouragemembership or activities therein.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)OfferEdwardFletcherimmediateandfullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay hemay have suffered as a result of his discharge, in themanner setforth in "TheRemedy"section herein.(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations BoardAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Crane and BreedCasket Company, violated the National Labor RelationsAct, as amended and we have been ordered to post thisnotice.The National Labor Relations Act gives you, as anemployee, these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative ofyour own choosingTo act together with other employees to bargaincollectively or for other mutual aid or protection; and,If you wish, not to do any of these thingsAccordingly, we give you these assurances:WE WILL NOT do anything that interferes with any ofyour rights listed above.WE WILL NOT threaten to close our plant or topunishyou or treat you differently because you want aunion.WE WILL NOT fire or take any reprisal against any ofyou because you have joined or supported, support, orwillsupporttheorganizationalcampaignofInternationalUnion of District 50, UnitedMineWorkers of America, or any other union.WE WILL offer to give back his job, with fullseniorityandallotherrightsandprivileges,toemployee Edward Fletcher, who was found to havebeendischargedbecausehesupportedthe 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizational campaignof the above-named Union.WE WILL also make up all pay Edward Fletcher lost,with 6 percentinterest.WE WILL notify Edward Fletcher if he is presentlyserving inthe Armed Forces of the United States of hisrighttofullreinstatementuponapplicationinaccordance with the Selective Service Act,as amended,after discharge from the Armed Forces.All of you are free to join or not to join, support,assist,or be active on behalf of International Union ofDistrict 50,UnitedMineWorkers of America, or anyother union, as you see fit, without any interference,restraint, or coercion from us in any way, shape, or form.DatedByCRANEAND BREEDCASKET COMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 2407,FederalOfficeBuilding,550Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.